Citation Nr: 1030063	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-14 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for diarrhea secondary to 
medications taken for service-connected diabetes mellitus.

2.  Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1963 to 
February 1975, including in the waters off the coast of Vietnam 
from January 1967 to April 1967.  He was born in 1943.

This matter is before the Board of Veterans' Appeals (Board) from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In February 2009, 
the Board denied entitlement to an evaluation in excess of 20 
percent for service-connected diabetes mellitus, type II, and 
remanded the issues shown on the first page of the present 
decision.

Service connection is now in effect for PTSD, rated as 50 percent 
disabling; diabetes mellitus with erectile dysfunction, rated as 
20 percent disabling; diabetic peripheral neuropathy, left lower 
extremity, rated at 20 percent; diabetic peripheral neuropathy, 
right lower extremity, rated at 20 percent; tinnitus, rated at 10 
percent; and bilateral defective hearing and appendectomy, each 
rated as noncompensably disabling.  The Veteran is also in 
receipt of a total rating based on individual unemployability due 
to service-connected disabilities (TDIU), as well a special 
monthly compensation (SMC) award on account of loss of use a 
creative organ.  He is also entitled to Chapter 35 educational 
assistance benefits.

Issue #1 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The Veteran's PTSD symptoms include intrusive thoughts, sleep 
disturbance, flashbacks, hypervigilance, avoidance of people, 
depression, irritability, and excessive anger coupled with an 
intense fascination with guns, and serious but less than total 
social, industrial, and emotional impairment; recent GAF scores 
have fluctuated widely from 46 to the 60's, with most in the mid-
50's.

CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no 
higher, for posttraumatic stress disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.21, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.326(a) (2009).  The Veteran has specifically argued that 
he qualifies for and should be granted a 70 percent rating for 
his PTSD; and as noted below, the Board concurs.  Given the grant 
herein, additional discussion of those procedures is unnecessary.

II.  Pertinent Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 

relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which code or codes are most appropriate for 
application of the case, and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect entitlement 
to a higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code (DC) 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 


(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

III.  Factual Background and Analysis

Earlier clinical records are of record for comparative purposes.

April 2003 correspondence from PSO, PhD, indicates that the 
Veteran was seeing an intern in that office for 22 sessions.  The 
Veteran complained of depression, irritability, and lethargy.  He 
reported intrusive thoughts on a daily basis and nightmares with 
night sweats 2-3 times per week.  He also described symptoms of 
hypervigilance.  He indicated that he had a marked loss of 
interest in activities.  He reported estrangement from others and 
extreme conflict with his wife, who had moved back in with him 
three years earlier after a 10 year separation.

The doctor observed that the Veteran showed some tension and 
depression at times.  His mood was slightly depressed.  The 
doctor noted emotional numbing in the form of avoidance of 
thoughts and feelings.  The Veteran was oriented times three and 
showed no sign of a thought disorder, and his memory was intact.  
His affect was in keeping with the content of his speech.  The 
doctor diagnosed chronic PTSD and major depressive disorder, 
recurrent and moderate.  He assigned a Global Assessment of 
Functioning (GAF) score of 46.  He determined that the Veteran's 
ability to maintain affective and favorable relationships with 
people was substantially impaired.

In his March 2004 claim, the Veteran stated that "as reported by 
[Dr. PSO] I do suffer from all of the symptoms under the 70% 
rating."

A March 2004 VA treatment record indicates that the Veteran was 
seeing K.J.M., PhD, a contract fee provider, for treatment of his 
PTSD.  An April 2004 treatment note from Dr. KJM indicates that 
the Veteran was depressed, to include irritable mood, lethargy, 
and anhedonia.  He reported sleep disturbances and nightmares.  
The Veteran related that he was retired due to a back injury.  
The doctor observed that the Veteran had a constricted range of 
affect.  There was no thought disorder or suicidal or homicidal 
ideations.  The doctor diagnosed PTSD and major depressive 
disorder, moderate, and assigned a GAF score of 50.

The Veteran underwent a VA psychiatric assessment in July 2004.  
He complained of inability to sleep due to constant recurrent 
nightmares about incidents that had happened in Vietnam, 
accompanied by night sweats.  He also reported occasional 
intrusive thoughts and a history of rage reactions.  The Veteran 
indicated that he had tried psychiatric medications in the past 
but found that they did not work and was no longer taking any 
medication.  The clinician noted that there were no problems with 
hypervigilance or hyperarousal.  It was also noted that the 
Veteran had "reasonable friends" and that he enjoyed playing 
music.

The examiner observed no impairment in communication or thought 
content or process.  The Veteran's mood was noted to be generally 
anxious, but there were no symptoms of depression.  His abstract 
reasoning, concentration, and short- and long-term memory were 
within normal limits.  The clinician diagnosed PTSD and assigned 
a GAF score of 60.

In a statement in January 2005, the Veteran stated "I don't know 
where this VA examiner came up with an estimated (GAF) of 60 
because the day I was seen by him I was in such a state of 
anxiety and so disoriented at the time of my appointment, he even 
aske[d] me, 'Can you get home ok?'"  

The Veteran also underwent a VA examination in May 2006, with the 
same doctor who had performed the July 2004 PTSD evaluation.  
PTSD symptoms included nightmares, intrusive memories, and 
chronic irritability.  He indicated that he lived a guarded 
lifestyle in order to prevent flashbacks.  He denied symptoms of 
hypervigilance or other symptoms of physiological hyperarousal.  
The Veteran was able to socialize with friends and reported that 
his PTSD symptoms were "relatively stable."  He reported a 
history of depression after separating from his wife several 
years prior, but denied current depression.  He described his 
mood as angry.  He also reported that he worked as a carpenter 
until two years prior, and that he was a productive worker and 
got along with others.  He said he had been in fee basis 
outpatient treatment with Drs. PSO and KJM for more than four 
years.

The physician noted no impairment in thought content or process.  
His mood and affect were congruent with no problems with abstract 
reasoning or long-term memory.  However, the Veteran noted some 
increased problems with concentration and short-term memory.  The 
diagnosis included PTSD with a history of secondary depression.  
The doctor assigned a GAF score of 58.

In a correspondence received June 2006, the Veteran stated that 
"although things that happened in the war don't upset me like 
days of old it's because I don't go places or do things that 
would allow me to become the way I was, but let me remind you my 
original evaluation had my GAF at 46 and if it has improved it's 
because you pay [Dr. KJM] on a monthly basis to be available to 
share my problems".

A statement was received from Dr. KJM, dated in February 2009, to 
the effect that the Veteran had attended monthly individual 
sessions with him; that he had made incremental progress with 
occasional setbacks.  The Veteran's wife reported that he was 
constantly watching war movies and frequently talked about his 
Navy experiences.  He was said to experience periodic rage and 
frequently jumped when his wife would awaken him.  He and his 
wife had numerous firearms in the home and would shoot 
recreationally together; she had said she shoots to appease his 
fascination with guns.  Dr. M said the Veteran would continue to 
be seen for his PTSD-related symptoms.

A special VA psychological evaluation was undertaken in April 
2010.  The Veteran said that he was mad all of the time.  He was 
generally able to fall asleep but would awakened several times a 
night and thus would get about a total of six hours sleep.  His 
nightmares occurred weekly, but he was often restless and tired 
and irritable the next day.  He continued to awaken with a 
startle, and his wife had learned to approach him with caution 
when he was asleep.  Intrusive memories occurred occasionally and 
could be triggered by someone in uniform or the sight of guns.

The Veteran's wife said his worst problem was his chronic 
irritability and anger; she described him as "hateful and 
selfish".  His anger was verbal and directed to his wife and 
family.  He remained active in the Masons and a country band but 
said he had had trouble getting close to people since service.  
He had not worked since 2003, when he was a finishing carpenter.  
He reported shot-term memory problems and concentration.  The 
physician incorrectly reported his TDIU was on the basis 
psychiatric disability only.  Diagnosis was PTSD and a GAF was 
assigned of 56.  

On review of the aggregate evidence of record, the Board finds 
that the Veteran suffers from occupational and social impairment 
with serious reduced reliability and productivity due to such 
symptoms as: flattened affect; depression, anger and volatility.  
His GAF score has been at a variety of levels, ranging from the 
46 to 60, but primarily in the mid-50's.  In assessing a 
psychiatric disability, a GAF score is often assigned, to reflect 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See Richard 
v. Brown, 9 Vet. App. 266 (1996).  The Court has noted the 
importance of GAF scores in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In this regard, although his mental health symptoms have varied 
during the appeal period, with consideration of the doctrine of 
resolving reasonable doubt in favor of the Veteran, the recent 
medical opinions favor a finding that they have remained 
relatively static in the aggregate, and at such a level that the 
staging of his rating is not required, and a 70 percent rating is 
warranted for the entire period under review. 

Although the Veteran has not met all of the criteria for a 70 
percent rating, he appears to have met most of them.  And as for 
application of extraschedular criteria, he has not had recurrent 
hospitalizations for his PTSD.  And while he is no longer 
working, and is in fact in receipt of a TDIU, it is not shown 
(contrary to one recent examiner) that his PTSD (as opposed to 
the combined impact of all of his multiple service-connected 
disabilities) is the sole reason for his unemployability.  Thus, 
a rating in excess of 70 percent for PTSD is not warranted on 
either a schedular or extraschedular basis.


ORDER

Entitlement to an initial disability evaluation of 70 percent is 
granted for PTSD, subject to the pertinent regulatory criteria 
relating to the payment of monetary awards. 

REMAND

As noted in the Board's February 2009 remand, in June 2006 the 
Veteran filed a claim for service connection for diarrhea 
secondary to medications that he takes for his service-connected 
diabetes.  The RO denied the claim in a March 2007 rating 
decision. The Board construes the Veteran's March 2007 
correspondence as a timely Notice of Disagreement (NOD) with the 
March 2007 determination.  However, the record reflects that the 
RO had not issued the requisite SOC with respect to this 
remaining issue, pursuant to 38 C.F.R. § 20.200.

The Board remanded the case, in part, for proper issuance of an 
SOC, and to provide the Veteran an opportunity to perfect an 
appeal of the issue thereafter by filing a timely substantive 
appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

As noted in a memorandum for the file dated June 3, 2010, such an 
SOC needed to be issued prior to the return of the case to the 
Board on issue #2.  The Board has no choice but to return the 
case on issue #1. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  Issue an SOC on the issue of entitlement 
to service connection for diarrhea secondary 
to medications taken for service-connected 
diabetes mellitus.  The issue should be 
certified to the Board only if a timely 
substantive appeal is received.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


